438 F.2d 130
Mrs. Dorothy BYRNES, wife of/and Francis L. Byrnes,Plaintiffs-Appellants,v.James W. BOSTICK, Jr., et al., Defendants-Appellees.No. 30356 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
Feb. 9, 1971.

Mrs. Dorothy Byrnes, pro se.
Francis L. Byrnes, pro se.
H. F. Foster, III, Robert N. Ryan, New Orleans, La., for defendants-appellees.
Appeal from the United States for the Eastern District of Louisiana; Frederick J. R. Heebe, District Judge.
Before BROWN, Chief Judge, INGRAHAM GRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966